MEMORANDUM**
Laoura Avetissova petitions for review of a decision by the Board of Immigration Appeals (“BIA”) denying her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), and we deny the petition for review.
We review the BIA’s denial of asylum for substantial evidence and reverse only if the evidence was such that a reasonable factfinder would be compelled to conclude that the requisite fear of persecution existed. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001).
The BIA determined that Avetissova lacked credibility and failed to demonstrate eligibility for asylum. This determination is supported by Avetissova’s previous application for asylum, which was materially inconsistent with her later application, and by her own admission that she filed the previous application for an *174improper purpose. Because the BIA found Avetissova’s testimony incredible, the BIA reasonably took into account the lack of corroborative evidence that she introduced to support her testimony. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000). Avetissova did not show that the record compels a contrary result as to her asylum claim. 8 U.S.C. § 1252(b)(4)(B).
As Avetissova has failed to demonstrate that she is eligible for asylum, she also does not qualify for withholding of removal. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.